NON-FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 9-11, 13, 15-17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,706,451 to Gross et al. (hereinafter “Gross”) in view of U.S. Patent Pub. No. 2014/0143406 to Malhotra et al. (hereinafter “Malhotra”), and further in view of U.S. Patent No. 6,789,257 to MacPhail.

Gross discloses:
1. A system comprising:
a sensor to collect data in a high performance computing (HPC) system (column 3, lines 21-27 and Figure 1, sensors 104-109; column 4, lines 21-30 and Figure 3, sensors 301); and
a plurality of message determiners, wherein each of the message determiners are to dynamically publish a message over a publisher-subscriber system and are to dynamically subscribe to a message over the publisher-subscriber system (column 3, lines 55-60 and Figure 2, collector agent 202 and detector agent 203), and wherein at least one message is to correspond to the data from the sensor and is to be used to 
a fault policy maintainer to adjust a management capability associated with the first sensor (column 4, lines 35-41; also see U.S. Patent No. 7,281,112 – abstract and column 2, lines 3-13).

Gross does not disclose expressly:
a fault policy maintainer to adjust a management capability associated with the first sensor based on a first published message of the published messages to adjust a frequency of capture of sensor data of the first sensor.

	Malhotra teaches a fault policy maintainer to adjust a management capability associated with the first sensor based on a first published message of the published messages to adjust a frequency of capture of sensor data of the first sensor (paragraphs 7 and 32).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Gross by adjusting a frequency of capture of sensor data, as taught by Malhotra.  A person of ordinary skill in the art would have been motivated to do so in order to manage processor and memory utilization regarding the capture of the data, as discussed by Malhotra (paragraph 32).  In this manner, processor and memory usage can be closely monitored and adjusted according to needs or desires.

	Gross further does not disclose expressly:
	a broker to receive the messages, provide types of messages to a first message determiner of the plurality of message determiners, receive a request from the first message determiner to register a subscription to a message of the messages that is to originate with a second message determiner, and provide contact information to one of the first and second message determiners.

	MacPhail teaches a broker to receive the messages, provide types of messages to a first message determiner of the plurality of message determiners, receive a request from the first message determiner to register a subscription to a message of the messages that is to originate with a second message determiner, and provide contact information to one of the first and second message determiners (column 19, line 52-column 20, line 9).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Gross by using a message broker, as taught by MacPhail.  A person of ordinary skill in the art would have been motivated to do so in order to maintain an entity for centrally managing all subscriptions.  Since the broker-method, and the alternative, direct subscription method (MacPhail - column 19, lines 45-50), are the only possible means of managing a subscription, it would have been obvious to try both methods.  In this manner, it would have been obvious to combine MacPhail with Gross and Malhotra to achieve the invention as recited in claim 1.

Modified Gross discloses:
3. The system of claim 1, wherein:
the first published message is to include an indication that data from the first sensor is to be provided more frequently (Malhotra – paragraph 32); and
the fault policy maintainer is to adjust the management capability to increase a frequency of capture of data from the first sensor (Malhotra – paragraph 32 – discovery service communicates interval to performance collection agent).

4. The system of claim 3, further comprising a fault reporter to communicate fault information in response to the first published message (column 3, line 64-column 4, line 3, and Malhotra – paragraph 34).

5. The system of claim 3, wherein:
the first published message is to include an indication that data from a second sensor is to be monitored (Malhotra – paragraph 38); and
the fault policy maintainer is to adjust the management capability to capture data from the second sensor (Malhotra – paragraph 38 – additional server added for performance metric collection); and
the broker is to provide the contact information to the second message determiner (MacPhail – column 20, lines 1-9).

7. An apparatus comprising:

logic communicatively coupled to the memory, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic communicatively coupled to the memory to:
publish a message over a publisher-subscriber system associated with a high performance computing (HPC) system, and to subscribe to a message over the publisher-subscriber system, and wherein one or more of the published message or the subscribed message is to be used to coordinate actions to manage a fault condition in the HPC system (column 3, lines 55-60 and column 3, line 64-column 4, line 3); and
adjust a management capability associated with a first sensor based on a first published message published over the publisher-subscriber system to adjust a frequency of capture of sensor data of the first sensor (Malhotra - paragraphs 7 and 32);
receive a plurality of messages over the publisher-subscriber system;
provide types of the plurality of messages to a first node;
receive a request from the first node to register a subscription to a message of the plurality of messages that is to originate with a second node; and
provide contact information to one of the first and second nodes (MacPhail - column 19, line 52-column 20, line 9).


the logic coupled to the memory is to adjust the management capability to increase a frequency of capture of data from the first sensor (Malhotra – paragraph 32) and provide the contact information to the second node (MacPhail – column 20, lines 1-9).

10. The apparatus of claim 9, wherein logic coupled to the memory is to communicate fault information in response to the first published message (column 3, line 64-column 4, line 3, and Malhotra – paragraph 34).

11. The apparatus of claim 9, wherein:
the first published message is to include an indication that data from a second sensor is to be monitored (Malhotra – paragraph 38); and
wherein the logic coupled to the memory is to adjust the management capability to capture data from the second sensor (Malhotra – paragraph 38).

	13. A method comprising:
publishing a message over a publisher-subscriber system associated with a high performance computing (HPC) system, and to subscribe to a message over the publisher-subscriber system, and wherein one or more of the published message or the 
adjusting a management capability associated with a first sensor based on a first published message published over the publisher-subscriber system to adjust a frequency of capture of sensor data of the first sensor (Malhotra - paragraphs 7 and 32);
receiving a plurality of messages over the publisher-subscriber system;
providing types of the plurality of messages to a first node;
receiving a request from the first node to register a subscription to a message of the plurality of messages that is to originate with a second node; and
providing contact information to one of the first and second nodes (MacPhail - column 19, line 52-column 20, line 9).

15. The method of claim 13, wherein:
the first published message includes a request that data from the first sensor be provided more frequently (Malhotra – paragraph 32); and
the method further comprises adjusting the management capability to increase a frequency of capture of data from the first sensor (Malhotra – paragraph 32), and providing the contact information to the second node (MacPhail – column 20, lines 1-9).

16. The method of claim 15, further comprising communicating fault information in response to the first published message (column 3, line 64-column 4, line 3, and Malhotra – paragraph 34).


the first published message includes a request that data from a second sensor is monitored (Malhotra – paragraph 38); and
the method further comprises adjusting the management capability to capture data from the second sensor (Malhotra – paragraph 38).

19. At least one non-transitory computer readable storage medium comprising a set of instructions which, when executed by a device, cause the device to:
dynamically publish a message over a publisher-subscriber system associated with a high performance computing (HPC) system and to subscribe to a message over the publisher-subscriber system, and wherein one or more of the published message or the subscribed message is to be used to coordinate actions to manage a fault condition in the HPC system (column 3, lines 55-60 and column 3, line 64-column 4, line 3); and
adjust a management capability associated with a first sensor based on a first published message published over the publisher-subscriber system to adjust a frequency of capture of sensor data of the first sensor (Malhotra - paragraphs 7 and 32);
receive a plurality of messages over the publisher-subscriber system;
provide types of the plurality of messages to a first node;
receive a request from the first node to register a subscription to a message of the plurality of messages that is to originate with a second node; and
provide contact information to one of the first and second nodes (MacPhail - column 19, line 52-column 20, line 9).


21. The at least one non-transitory computer readable storage medium of claim 19, wherein:
the first published message is to include an indication that data from the first sensor is to be provided more frequently (Malhotra – paragraph 32); and
the instructions, when executed, cause a device to adjust the management capability to increase a frequency of capture of data from the first sensor (Malhotra – paragraph 32).

22. The at least one non-transitory computer readable storage medium of claim 21, wherein the instructions, when executed, cause a device to: communicate fault information in response to the first published message (column 3, line 64-column 4, line 3, and Malhotra – paragraph 34).

23. The at least one non-transitory computer readable storage medium of claim 21, wherein:
the first published message is to include an indication that data from a second sensor is to be monitored (Malhotra – paragraph 38); and
the instructions, when executed, cause a device to adjust the management capability to capture data from the second sensor (Malhotra – paragraph 38), and providing the contact information to the second node (MacPhail – column 20, lines 1-9)..

Claims 2, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Malhotra and MacPhail, and further in view of U.S. Patent Pub. No. 2015/0270014 to Ellis.

Gross discloses:
2. The system of claim 1, further including:
a fault reporter to communicate fault information to a user (column 3, line 64-column 4, line 3);
a distributed fault monitor to monitor health of the HPC system (column 3, line 64-column 4, line 3);
a distributed fault processor to one or more of respond to the fault condition in the HPC system or recover from the fault condition in the HPC system (column 3, line 64-column 4, line 3); and
a system interface to communicate the fault information over the publisher-subscriber system in real-time to one or more interested message determiners (column 3, line 64-column 4, line 3).

Gross does not disclose expressly a fault predictor to predict a fault condition in the HPC system.

Ellis teaches a fault predictor to predict a fault condition in the HPC system (paragraphs 3 and 5).



Modified Gross discloses:
8. The apparatus of claim 7, wherein logic coupled to the memory is to:
predict a fault condition in the HPC system (Ellis – paragraphs 3 and 5);
communicate fault information to a user (column 3, line 64-column 4, line 3);
monitor health of the HPC system (column 3, line 64-column 4, line 3);
one or more of respond to the fault condition in the HPC system or recover from the fault condition in the HPC system (column 3, line 64-column 4, line 3); and
communicate the fault information over the publisher-subscriber system in real-time to one or more compute nodes (column 3, line 64-column 4, line 3).

14. The method of claim 13, further comprising:
predicting a fault condition in the HPC system (Ellis – paragraphs 3 and 5);
communicating fault information to a user (column 3, line 64-column 4, line 3);
monitoring health of the HPC system (column 3, line 64-column 4, line 3);
one or more of responding to the fault condition in the HPC system or recovering from the fault condition in the HPC system (column 3, line 64-column 4, line 3); and
communicating the fault information over the publisher-subscriber system in real-time to one or more compute nodes (column 3, line 64-column 4, line 3).

20. The at least one computer readable storage medium of claim 19, wherein the instructions, when executed, cause a device to:
predict a fault condition in the HPC system (Ellis – paragraphs 3 and 5);
communicate fault information to a user (column 3, line 64-column 4, line 3);
monitor health of the HPC system (column 3, line 64-column 4, line 3);
one or more of respond to the fault condition in the HPC system or recover from the fault condition in the HPC system (column 3, line 64-column 4, line 3); and
communicate the fault information over the publisher-subscriber system in real-time to one or more compute nodes (column 3, line 64-column 4, line 3).

Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Malhotra and MacPhail, and further in view of U.S. Patent Pub. No. 2007/0174768 to Sen et al. (hereinafter “Sen”).

Gross does not disclose expressly:
6. The system of claim 1, wherein at least one message determiner of the plurality of message determiners is to include:
a data determiner to dynamically determine a need for data of interest to the message determiner; and
a message generator to generate a request message to one or more of request subscription to a message that is to include the data of interest or prompt subscription to 

Sen teaches:
a data determiner to dynamically determine a need for data of interest to the message determiner (paragraph 9 – predicting whether to filter the alert to a user based on previous alert ratings); and
a message generator to generate a request message to one or more of request subscription to a message that is to include the data of interest or prompt subscription to the request message to cause the data of interest to be published over the publisher-subscriber system (paragraph 10 – based on filter, determine whether to suppress or display alert).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Gross by filtering alerts based on predictions, as taught by Sen.  A person of ordinary skill in the art would have been motivated to do so in order to better manage the high number of alerts for the end user, as discussed by Sen (paragraph 6).  In this manner, the alerts can be customized to the user.

Modified Gross discloses:
12. The apparatus of claim 7, wherein logic coupled to the memory is to:
determine a need for data of interest (Sen - paragraph 9); and


18. The method of claim 13, further comprising:
determining a need for data of interest (Sen - paragraph 9); and
generating a request message to one or more of request subscription to a message that is to include the data of interest or prompt subscription to the request message to cause the data of interest to be published over the publisher-subscriber system (Sen – paragraph 10).

24. The at least one non-transitory computer readable storage medium of claim 19, wherein the instructions, when executed, cause a device to:
determine a need for data of interest (Sen - paragraph 9); and
generate a request message to one or more of request subscription to a message that is to include the data of interest or prompt subscription to the request message to cause the data of interest to be published over the publisher-subscriber system (Sen – paragraph 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.